Exhibit 10.55

 

2006 ITT EDUCATIONAL SERVICES, INC.

EQUITY COMPENSATION PLAN

1.

Establishment, Objectives and Duration.

(a)        Establishment of the Plan. ITT Educational Services, Inc. hereby
establishes the "2006 ITT Educational Services, Inc. Equity Compensation Plan"
(“Plan”). The Plan is effective upon its approval by the Company's stockholders
at the 2006 Annual Meeting (“Effective Date”).

(b)        Objectives of the Plan. The Plan's objectives are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentives to Participants, and to optimize the
profitability and growth of the Company through incentives that are consistent
with the Company’s goals and that link Participants' personal interests to those
of the Company’s stockholders.

(c)        Duration of the Plan. No Award may be granted under the Plan after
the day immediately preceding the 10th anniversary of the Effective Date. The
Plan will remain in effect with respect to outstanding Awards until no Awards
remain outstanding.

2.

Definitions. As used in the Plan, the following definitions will apply:

(a)        “Applicable Law” means the legal requirements relating to stock
incentive plans, if any, under applicable provisions of federal securities laws,
state corporate and securities laws, the Code, and the rules of any applicable
stock exchange or national market system.

(b)        “Award” means, individually or collectively, Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, and Other
Stock-Based Awards granted under the Plan.

(c)        “Award Agreement” means an agreement entered into by the Company and
a Participant setting forth the terms and provisions applicable to an Award.

(d)

“Board” means the Board of Directors of the Company.

(e)        “Cashless Exercise” means, to the extent permitted by Applicable Law,
a program approved by the Committee in which payment of the applicable Exercise
Price of an Option may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price and, if applicable, the amount necessary to
satisfy the Company’s withholding obligations at the minimum statutory
withholding rates, including, but not limited to, U.S. federal and state income
taxes, payroll taxes, and foreign taxes, if applicable.

 

- 6 -

 


--------------------------------------------------------------------------------



 

 

(f)         “Cause” means, unless that term or an equivalent term is otherwise
defined with respect to an Award by the Participant's Award Agreement or by a
written contract of employment or service, any of the following: (i) the
Participant's theft, dishonesty, willful misconduct, breach of fiduciary duty
for personal profit, or falsification of any Company documents or records; or
(ii) the Participant's conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or that impairs the Participant's ability to perform his or her
duties with the Company.

(g)

“Change in Control” means the occurrence of one or more of the following:

(i)         The acquisition by any person (within the meaning of Section 13(d)
of the Exchange Act), other than the Company, a Subsidiary or any employee
benefit plan sponsored by the Company or a Subsidiary, of a beneficial ownership
directly or indirectly of 20 percent or more of the outstanding common shares of
the Company; the purchase by any person (within the meaning of Section 13(d) of
the Exchange Act), other than the Company, a Subsidiary or any employee benefit
plan sponsored by the Company or a Subsidiary, of shares pursuant to a tender
offer or exchange offer to acquire common stock of the Company (or securities
convertible into common stock) for cash, securities or any other consideration,
provided that after consummation of the offer, the person in question is the
beneficial owner (as such term is defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 15 percent or more of the outstanding common stock of
the Company (calculated as provided in paragraph (d) of Rule 13d-3 under the
Exchange Act in the case of rights to acquire common stock);

(ii)         The stockholders of the Company approve (A) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of common stock of the Company would be
converted into cash, securities or other property, other than a merger of the
Company in which holders of common stock of the Company immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger as immediately before, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company;

(iii)        There shall have been a change in a majority of the members of the
Board within a 12-month period, unless the election or nomination for election
by the Company's stockholders of each new director during such 12-month period
was approved by the vote of two-thirds of the directors then still in office who
were directors at the beginning of such 12-month period; or

(iv)

The liquidation or dissolution of the Company.

Notwithstanding any other provision of the Plan, with respect to any provision
or feature of the Plan that constitutes or provides for a deferred compensation
plan subject to Code Section 409A, no event or transaction will constitute a
Change in Control unless it is a change in control within the meaning of Code
Section 409A.

 

- 7 -

 


--------------------------------------------------------------------------------



 

 

(h)        “Code” means the Internal Revenue Code of 1986, as amended, and its
interpretive regulations.

(i)         “Committee” means the Committee, as specified in Section 3(a),
appointed by the Board to administer the Plan; provided, however, that, where
appropriate, "Committee" also means (i) the Board, which, pursuant to Section
3(b), administers the Plan with respect to Non-Employee Directors; and (ii) any
delegate of the Committee that, pursuant to Section 3(d), has the authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act and who are not (and are not anticipated to be during the term of the Award)
"covered employees" under Code Section 162(m).

(j)         “Company” means ITT Educational Services, Inc., a Delaware
corporation, and any successor thereto as provided in Section 23.

(k)        “Continuous Service” means an Employee's provision of services in any
capacity to the Company or any Subsidiary that is not interrupted or terminated.
Continuous Service will not be considered interrupted in the case of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, any Subsidiary, or any successor. A leave of
absence approved by the Company may include medical leave, military leave, or
any other personal leave approved by an authorized Company representative. For
purposes of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of the leave is guaranteed by statute or contract.

(l)         “Disability” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a period of not less than 12 months.

(m)       “Dividend” means a dividend declared and paid on Shares subject to an
Award.

(n)

“Employee” means any employee of the Company or a Subsidiary.

 

(o)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p)        “Exercise Price” means the price at which a Participant may purchase
a Share pursuant to an Option.

(q)        “Fair Market Value” means, as of any date, the value of a Share
determined as follows:

(i)         Where a public market exists for the Share, the Fair Market Value
will be (A) the closing sales price for a Share for the last market trading day
prior to the time of the determination (or, if no sales were reported on that
date, on the last trading date on which sales were reported) on the New York
Stock Exchange, the NASDAQ National Market or the principal securities exchange
on which the Share is listed for trading, whichever is applicable, or (B) if the
Share is not traded on any such exchange or national market system, the average
of the closing bid and asked prices of a Share on the NASDAQ Small Cap Market,
in each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

 

- 8 -

 


--------------------------------------------------------------------------------



 

 

(ii)         In the absence of an established market for the Share of the type
described above, the Committee will determine the Share's Fair Market Value in
good faith using a reasonable valuation methodology, and that determination will
be conclusive and binding on all persons.

(r)         “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Section 8.

(s)         “Full-Value Award” means an Award of Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, or any Other Stock-Based
Award with value denominated in Shares.

(t)         “Incentive Stock Option” or “ISO” means an Option intended to
qualify as an incentive stock option within the meaning of Code Section 422.

(u)        “Non-Employee Director” means any individual who is a member of the
Board of Directors of the Company or a Subsidiary and who is not an Employee.

(v)        “Nonqualified Stock Option” means an Option that is not intended to
meet the requirements of Code Section 422.

(w)       “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted under the Plan, as described in Section 7.

(x)        “Other Stock-Based Award” means a Share-based or Share-related Award
granted pursuant to Section 13.

(y)        “Participant” means a current or former Employee or Non-Employee
Director who the Committee selects (or selected) to receive an Award.

(z)         “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Code Section 162(m).

(aa)       “Performance Measure” means any performance goal that the Committee,
in its discretion, may select from among any of the following performance goals:
total shareholder return, stock price, net customer sales, volume, gross profit,
gross margin, operating profit, operating margin, management profit, earnings
from continuing operations before income taxes, earnings from continuing
operations, earnings per share from continuing operations, net operating profit
after tax, net earnings, net earnings per share, return on assets, return on
investment, return on equity, return on invested capital, cost of capital,
average capital employed, cash flow, cash flow from operations, working capital,
working capital as a percentage of net customer sales, asset growth, asset
turnover, market share, student enrollment, new student enrollment, continuing
students, total students, compound annual growth rate, internal rate of return,
graduate employment rate, and financial aid packaging percentage.

(bb)      “Performance Period” means the period during which a Performance
Measure must be met.

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

(cc)       “Performance Share” means an Award granted to a Participant pursuant
to Section 11.

(dd)      “Performance Unit” means an Award granted to a Participant pursuant to
Section 12.

(ee)       “Period of Restriction” means the period during which Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards are subject to a
substantial risk of forfeiture and are not transferable, as provided in
Sections 9, 10 and 13.

(ff)        “Plan” means this 2006 ITT Educational Services, Inc. Equity
Compensation Plan, as amended from time to time.

(gg)       “Restricted Stock” means an Award granted to a Participant pursuant
to Section 9.

(hh)       “Restricted Stock Units” means an Award granted to a Participant
pursuant to Section 10.

(ii)         “Retirement” means, with respect to an Employee, termination of
employment after attaining age 55 and completing at least 10 Years of Service.
With respect to a Non-Employee Director, "Retirement" means termination of
service on the Board after serving at least six (6) years on the Board.

(jj)

“SEC” means the United States Securities and Exchange Commission.

(kk)      “Section” means, except where used in direct reference to a provision
of the Code or the Exchange Act, a provision of this Plan.

(ll)         “Share” means a share of the Company's common stock, par value
$0.01 per share, subject to adjustment pursuant to Section 18.

(mm)     “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant, either alone or in connection with a related Option, pursuant to
Section 8.

(nn)       “Subsidiary” means any corporation in which the Company owns,
directly or indirectly, at least 50% of the total combined voting power of all
classes of stock, or any other entity (including, but not limited to, limited
liability companies, partnerships and joint ventures) in which the Company owns,
directly or indirectly, at least 50% of the combined equity. Notwithstanding the
foregoing, for purposes of determining whether any individual may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
has that term's meaning in Code Section 424(f).

(oo)      “Subsidiary Disposition” means the disposition by the Company of its
equity holdings in any Subsidiary effected by a merger or consolidation
involving that Subsidiary, the sale of all or substantially all of the assets of
that Subsidiary, or the Company’s sale or distribution of substantially all of
the outstanding capital stock of that Subsidiary.

(pp)      “Tandem SAR” means a SAR that is granted in connection with a related
Option, as described in Section 8.

 

- 10 -

 


--------------------------------------------------------------------------------



 

 

(qq)      “Voting Securities” means voting securities of the Company entitled to
vote generally in the election of directors.

(rr)        “Years of Service” has the meaning used for vesting purposes under
the Company's ESI 401(k) Plan.

3.

Administration of the Plan.  

(a)        The Committee. The Plan will be administered by the Compensation
Committee of the Board or such other committee (“Committee”) as the Board
selects consisting of two or more members of the Board each of whom is intended
to be a “non-employee director” within the meaning of Rule 16b-3 (or any
successor rule) of the Exchange Act, an “outside director” under regulations
promulgated under Code Section 162(m), and an “independent director” under New
York Stock Exchange listing standards. The members of the Committee will be
appointed from time to time by, and will serve at the discretion of, the Board.

(b)        Board as the Committee. Notwithstanding subsection (a) above, the
Board will constitute the Committee and administer the Plan with respect to
Non-Employee Directors, determine the terms of Awards, and their related Award
Agreements, to Non-Employee Directors, and grant Awards to Non-Employee
Directors.

(c)        Authority of the Committee. Subject to Applicable Law and the Plan's
provisions, and except as the Board may provide otherwise, the Committee will
have full, final and discretionary authority to take all actions it determines
necessary to administer the Plan, including, without limitation, the following
actions:

(i)         select the Employees and Non-Employee Directors to whom Awards may
from time to time be granted under the Plan;

(ii)         determine whether and to what extent Awards are granted under the
Plan;

(iii)        determine the size, type, terms, and conditions of any Awards
granted under the Plan;

(iv)

approve forms of Award Agreements for use under the Plan;

(v)        establish Performance Measures for any Performance Period and
determine whether those goals were satisfied;

(vi)        amend the terms of any outstanding Award granted under the Plan in
the event of a Participant’s termination of employment or service or in the
event of a Change in Control, provided that, except as otherwise provided in
Section 19, no such amendment will reduce the Exercise Price of outstanding
Options or the grant price of outstanding SARs without the approval of the
stockholders of the Company, and provided further, that any amendment that would
adversely affect the Participant’s rights under an outstanding Award will not be
made without the Participant’s written consent;

 

- 11 -

 


--------------------------------------------------------------------------------



 

 

(vii)       construe and interpret the terms of the Plan and any Award Agreement
entered into under the Plan, and decide all questions of fact arising in the
application of the Plan and any Award Agreement; and

(viii)      take such other action, not inconsistent with the Plan's terms, as
the Committee deems appropriate.

(d)        Delegation of Authority. As permitted by Applicable Law, the
Committee may delegate, to one or more officers of the Company, its authority,
including the power and authority to make Awards to Participants who are not
subject to Section 16(b) of the Exchange Act and who are not (and are not
anticipated to be during the term of the Award) "covered employees" under Code
Section 162(m), pursuant to such conditions and limitations as the Committee may
establish. The Committee may delegate authority pursuant to this provision only
by resolution or other valid action it reflects in writing.

(e)        Effect of Committee’s Decision. The Committee's decisions,
determinations and interpretations will be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, Employees, Non-Employee
Directors, and their estates and beneficiaries.

4.

Shares Subject to the Plan; Effect of Grants; Individual Limits.  

(a)        Number of Shares Available for Grants. Subject to adjustment as
provided in Section 18, the maximum number of Shares that may be issued pursuant
to Awards under the Plan is 4,000,000 Shares. The number of Shares remaining for
other Awards will be reduced by three (3) for each Share delivered in connection
with a Full-Value Award.

(b)        Limit on Awards of Incentive Stock Options. Subject to adjustment as
provided in Section 18, the maximum aggregate number of Shares that may be
delivered in connection with Incentive Stock Options under the Plan will not
exceed 4,000,000 Shares.

(c)        Limits on Awards to Individual Participants. Subject to adjustment as
provided in Section 18, the following rules will apply with respect to Awards to
individual Participants:

(i)         Total Limit: The maximum aggregate number of Shares that can be
granted to any one Participant in a particular calendar year pursuant to any and
all Awards is 200,000 Shares.

(ii)         Incentive Stock Options: The maximum aggregate number of Shares
with respect to which Incentive Stock Options may be granted in any particular
calendar year to any one Participant is 200,000 Shares.

(iii)        Restricted Stock and Restricted Stock Units: The maximum aggregate
number of Shares of Restricted Stock and Shares with respect to which Restricted
Stock Units may be granted in a particular calendar year to any one Participant
is 100,000 Shares.

(iv)        Performance Shares and Performance Units: The maximum aggregate
number of Performance Shares that may be granted in a particular calendar year
to

 

- 12 -

 


--------------------------------------------------------------------------------



 

any one Participant is 100,000 Shares, and the maximum aggregate compensation
that can be paid pursuant to Performance Units awarded in any one calendar year
to any one Participant is $1,000,000 or a number of Shares having an aggregate
Fair Market Value not in excess of that amount.

(d)        Forfeited Shares. If Awards are forfeited or terminated for any
reason before being exercised, fully vested, or settled, then the Shares
underlying those Awards will cease to count against the limitations in
subsections (a) and (b) and will become available for Awards under the Plan.

(e)        Shares for Withholding Obligations. Any Shares subject to any Award
that are withheld or otherwise not issued upon exercise of any Award to satisfy
the Participant's withholding obligations or in payment of any subscription
price or the Exercise Price, and Shares subject to an Award (or any portion of
an Award) that is settled in cash in lieu of settlement in Shares, will reduce
the number of Shares available for grant under the limitations in subsections
(a) and (b).

(f)         Awards Settled in Cash. Awards valued by reference to Shares that
may be settled in equivalent cash value will count against the limitations in
this Section 4 to the same extent as if settled in Shares.

5.

Eligibility and Participation.  

(a)        Eligibility. Employees and Non-Employee Directors are eligible to
participate in the Plan.

(b)        Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees and
Non-Employee Directors those to whom Awards will be granted and will determine
the nature and amount of each Award.

6.

Types of Awards.  

(a)        Type of Awards. Awards under the Plan may be in the form of Options
(both Nonqualified Stock Options and/or Incentive Stock Options), SARs,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
and Other Stock-Based Awards.

(b)        Designation of Award. Each Award will be designated in the Award
Agreement.

7.

Options.  

(a)        Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number and upon such terms, and
at any time and from time to time, as the Committee determines.

(b)        Award Agreement. Each Option grant will be evidenced by an Award
Agreement that specifies the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, the Option vesting schedule, and
such other provisions as the

 

- 13 -

 


--------------------------------------------------------------------------------



 

Committee determines including, without limitation, repurchase provisions,
rights of first refusal, forfeiture provisions, form of payment (cash, Shares,
or other consideration) upon settlement of the Award, and payment contingencies.
The Award Agreement will also specify whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option. Options that are intended
to be Incentive Stock Options will be subject to the limitations set forth in
Code Section 422.

(c)        Exercise Price. Except for Options adjusted pursuant to Section 18
and replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction, the Exercise Price of each Option will
not be less than 100% of the Fair Market Value of a Share on the date the Option
is granted. However, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Option is granted, owns stock representing more
than 10% of the voting power of all classes of stock of the Company or any
Subsidiary, the Exercise Price of the Option will not be less than 110% of the
Fair Market Value of a Share on the date the Option is granted.

(d)        Term of Options. The term of an Option granted under the Plan will be
determined by the Committee, in its sole discretion; provided, however, that the
term will not exceed seven (7) years. However, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Option is granted, owns
stock representing more than 10% of the voting power of all classes of stock of
the Company or any Subsidiary, the term of the Incentive Stock Option will be
five (5) years from the date of grant or such shorter term as may be provided in
the Award Agreement.

(e)        Vesting of Options. Options granted under this Section 7 will be
exercisable at such times (based on the passage of time or the achievement of
Performance Measures) and be subject to such restrictions and conditions as set
forth in the Award Agreement, which need not be the same for each grant or for
each Participant; provided, however, that, except as otherwise provided upon a
termination of employment or service or pursuant to Section 19 in the event of a
Change in Control or Subsidiary Disposition, no Option may be exercisable prior
to one (1) year from the date of grant.

(f)         Exercise of Options. Options granted under this Section 7 will be
exercised by the delivery of a written notice to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised and
specifying the method of payment for the Exercise Price. An Option's Exercise
Price will be payable to the Company:

(i)

in cash or its equivalent;

(ii)         by tendering (either actually or constructively by attestation)
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Exercise Price, provided that the Committee may, in its sole discretion,
require that Shares tendered for payment have been previously held by the
Participant for a minimum duration;

(iii)        in any other manner then permitted by the Committee (including
Cashless Exercise); or

 

- 14 -

 


--------------------------------------------------------------------------------



 

 

(iv)        by a combination of any of the permitted methods of payment in
subsections (i), (ii), and (iii) above.

The Committee may limit any method of payment, other than that specified under
(i), for administrative convenience, to comply with Applicable Law or for any
other reason it deems appropriate.

(g)        Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 7 as it deems advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which the Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to the Shares.

(h)        Termination for Death, Disability, or Retirement. Upon a
Participant's death, Disability, or Retirement, the following rules apply:

(i)         All of the Participant's Options with time-based vesting provisions
will become immediately exercisable and will remain exercisable until the
earlier of the following two dates:

(A)           the date three (3) years after the date of the Participant's
death, Disability, or Retirement; or

(B)

the date the Options expire in accordance with their terms.

 

(ii)         All of the Participant's Options with performance-based vesting
provisions are subject to the following two rules:

(A)           the Participant will forfeit all such Options that are not
exercisable as of the date of the Participant's death, Disability or Retirement;
and

(B)           Options that were exercisable as of the date of the Participant's
death, Disability or Retirement will remain exercisable until the earlier of (I)
the date three (3) years after the date of the Participant's death, Disability
or Retirement, or (II) the date the Options expire in accordance with their
terms.

(i)         Other Terminations Without Cause. Upon termination by the Company of
employment or service without Cause, or upon termination of employment or
service by the Participant for a reason other than death, Disability, or
Retirement, the following rules apply:

(i)         A Participant will forfeit all of his or her Options that had not
yet become exercisable as of the date of the Participant's termination.

(ii)         Options that were exercisable as of the date of the Participant's
termination will remain exercisable until the earlier of (i) the date 90 days
after the date of termination, or (ii) the date the Options expire in accordance
with their terms.

 

- 15 -

 


--------------------------------------------------------------------------------



 

 

(j)         Other Terminations For Cause. Upon termination of employment or
service for Cause, a Participant will immediately forfeit all of his or her
outstanding, unexercised Options (including those Options that were otherwise
exercisable as of the date of the Participant's termination).

(k)

Additional Rules For Incentive Stock Options.

(i)         No Incentive Stock Option will be granted to a Participant as a
result of which the aggregate Fair Market Value (determined as of the date of
grant) of the Shares with respect to which incentive stock options under Code
Section 422 are exercisable for the first time in any calendar year under the
Plan and any other stock option plans of the Company or any Subsidiary or parent
corporation, would exceed $100,000, determined in accordance with Code Section
422(d). This limitation will be applied by taking Options into account in the
order in which granted.

(ii)         An Award of an Incentive Stock Option may provide that the Option
may be exercised not later than three (3) months following the Participant's
termination of employment with the Company and all Subsidiaries, or not later
than one (1) year following a permanent and total disability within the meaning
of Code Section 22(e)(3), and to the extent determined by the Committee to
comply with the requirements of Code Section 422.

(iii)        Notwithstanding any other provisions of the Plan, if for any reason
any Option granted under the Plan that is intended to be an Incentive Stock
Option fails to qualify as an Incentive Stock Option, that Option will be deemed
to be a Nonqualified Stock Option and fully authorized and validly issued under
the Plan.

8.

Stock Appreciation Rights.  

(a)        Grant of SARs. Subject to the terms and provisions of the Plan, SARs
may be granted to Participants in such amounts and upon such terms, and at any
time and from time to time, as the Committee determines. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.

(b)        Award Agreement. Each SAR grant will be evidenced by an Award
Agreement that specifies the number of Shares to which the SAR pertains, the
grant price, the term of the SAR, and such other provisions as the Committee
determines.

(c)        Grant Price. The grant price of a Freestanding SAR will not be less
than 100% of the Fair Market Value of a Share on the date of grant of the SAR,
and the grant price of a Tandem SAR will equal the Exercise Price of the related
Option; provided, however, that these limitations will not apply to Awards that
are adjusted pursuant to Section 18.

(d)        Term of SARs. The term of a SAR granted under the Plan will be
determined by the Committee, in its sole discretion; provided, however, that the
term will not exceed seven (7) years from the date of grant.

(e)        Exercise of Tandem SARs. A Tandem SAR may be exercised only with
respect to the Shares for which its related Option is then exercisable. To the
extent

 

- 16 -

 


--------------------------------------------------------------------------------



 

exercisable, Tandem SARs may be exercised for all or part of the Shares subject
to the related Option. The exercise of all or part of a Tandem SAR will result
in the forfeiture of the right to purchase a number of Shares under the related
Option equal to the number of Shares with respect to which the SAR is exercised.
Conversely, upon exercise of all or part of an Option with respect to which a
Tandem SAR has been granted, an equivalent portion of the Tandem SAR will
similarly be forfeited.

Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than 100% of the difference
between the Exercise Price of the underlying ISO and the Fair Market Value of
the Shares subject to the underlying ISO at the time the Tandem SAR is
exercised; and (iii) the Tandem SAR may be exercised only when the Fair Market
Value of the Shares subject to the ISO exceeds the Exercise Price of the ISO.

(f)         Exercise of Freestanding SARs. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes upon them and sets forth in the applicable Award Agreement; provided,
however, that except as otherwise provided upon a termination of employment or
service or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, no Freestanding SARs may be exercisable prior to one (1)
year from the date of grant.

(g)        Payment of SAR Amount. SARs granted under this Section 8 will be
exercised by the delivery of a written notice to the Company setting forth the
number of Shares with respect to which the SAR is to be exercised. Upon exercise
of a SAR, a Participant will be entitled to receive payment from the Company in
an amount determined by multiplying:

(i)         the difference between the Fair Market Value of a Share on the date
of exercise over the grant price; by

(ii)

the number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee as specified in the Award Agreement, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.

(h)        Termination for Death, Disability, or Retirement. Upon a
Participant's death, Disability, or Retirement, the following rules apply:

(i)         All of the Participant's SARs with time-based vesting provisions
will become immediately exercisable and will remain exercisable until the
earlier of the following two dates:

(A)           the date three (3) years after the date of the Participant's
death, Disability, or Retirement; or

(B)

the date the SARs expire in accordance with their terms.

(ii)         All of the Participant's SARs with performance-based vesting
provisions are subject to the following two rules:

 

- 17 -

 


--------------------------------------------------------------------------------



 

 

(A)           a Participant will forfeit all such SARs that are not exercisable
as of the date of the Participant's death, Disability or Retirement; and

(B)           SARs that were exercisable as of the date of the Participant's
death, Disability or Retirement will remain exercisable until the earlier of (I)
the date three (3) years after the date of the Participant's death, Disability
or Retirement, or (II) the date the SARs expire in accordance with their terms.

(i)         Other Terminations Without Cause. Upon termination by the Company of
the Participant's employment or service without Cause, or upon termination of
employment or service by the Participant for a reason other than death,
Disability, or Retirement, the following rules apply:

(i)         A Participant will forfeit all of his or her SARs that had not yet
become exercisable as of the date of the Participant's termination.

(ii)         SARs that were exercisable as of the date of the Participant's
termination will remain exercisable until the earlier of (i) the date 90 days
after the date of termination, or (ii) the date the SARs expire in accordance
with their terms.

(j)         Other Terminations For Cause. Upon termination of employment or
service for Cause, a Participant will immediately forfeit all of his or her
outstanding, unexercised SARs (including those SARs that were otherwise
exercisable as of the date of the Participant's termination).

9.

Restricted Stock.  

(a)        Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, Restricted Stock may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as the Committee determines.

(b)        Award Agreement. Each Restricted Stock grant will be evidenced by an
Award Agreement that specifies the Period(s) of Restriction, the number of
Shares of Restricted Stock granted, and such other provisions as the Committee
determines.

(c)        Period of Restriction. Except as otherwise provided in subsection (h)
below, or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, an Award of Restricted Stock will be subject to one of
the following two (2) Periods of Restriction depending, as the case may be, upon
whether the Award is subject to time-based or performance-based restrictions:

(i)         Time-Based Period of Restriction: Any Period of Restriction for an
Award of Restricted Stock that is based solely on the passage of time will not
be less than three (3) years.

(ii)         Performance-Based Period of Restriction: Any Period of Restriction
for an Award of Restricted Stock that is based on the achievement of Performance
Measures will not be less than one (1) year, which period may, at the discretion
of the

 

- 18 -

 


--------------------------------------------------------------------------------



 

Committee, lapse on a pro-rated, graded, or cliff basis (as specified in an
Award Agreement).

Notwithstanding Section 3(c) of this Plan, the Committee does not have the
discretion or authority to (i) grant any Award of Restricted Stock under a
Period of Restriction that is shorter than the minimum Periods of Restriction in
this subsection (c), or (ii) shorten the Period of Restriction of any
outstanding grant of Restricted Stock.

(d)        Other Restrictions. The Committee may impose such other conditions or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
a requirement that the issuance of Shares of Restricted Stock be delayed,
restrictions based upon the achievement of specific Performance Measures,
additional time-based restrictions, or restrictions under Applicable Law or
under the requirements of any stock exchange or market upon which the Shares are
listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of the Restricted Stock. The Company may
retain in its custody any certificate evidencing the Shares of Restricted Stock
and place on them a legend and institute stop-transfer orders on the Shares, and
the Participant will be obligated to sign any stock power requested by the
Company relating to the Shares to give effect to the forfeiture provisions of
the Restricted Stock.

(e)        Removal of Restrictions. Subject to Applicable Law, Restricted Stock
will become freely transferable by the Participant after the last day of the
applicable Period of Restriction. Once Restricted Stock is released from the
restrictions, the Participant will be entitled to receive a certificate
evidencing the Shares.

(f)         Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
Applicable Law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted under the Plan may exercise full voting rights with
respect to those Shares during the Period of Restriction.

(g)        Dividends and Other Distributions. Except as otherwise provided in a
Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock will receive all regular cash Dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to the
Restricted Stock will be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time following full vesting as
are paid the Shares of Restricted Stock with respect to which the distributions
were made.

(h)        Termination of Employment or Service. Notwithstanding subsection (c)
above:

(i)         With respect to an Award of Restricted Stock with a time-based
Period of Restriction, (A) upon termination of a Participant's employment or
service due to death or Disability, the Period of Restriction with respect to
such Restricted Stock will lapse immediately, (B) upon termination of a
Participant's employment or service

 

- 19 -

 


--------------------------------------------------------------------------------



 

due to Retirement, the Participant will retain his or her unvested Restricted
Stock and the Period of Restriction will lapse in accordance with its original
terms, and (C) upon termination of a Participant's employment or service for any
reason other than death, Disability or Retirement, the Participant will forfeit
immediately after the termination of employment or service all Shares of his or
her Restricted Stock that are unvested as of the date of termination of
employment or service.

(ii)         With respect to an Award of Restricted Stock with a
performance-based Period of Restriction, upon termination of a Participant's
employment or service for any reason, the Participant will forfeit immediately
after the termination of employment or service all Shares of his or her
Restricted Stock that are unvested as of the date of termination of employment
or service.

10.

Restricted Stock Units.  

(a)        Grant of Restricted Stock Units. Subject to the terms and provisions
of the Plan, Restricted Stock Units may be granted to Participants in such
amounts and upon such terms, and at any time and from time to time, as the
Committee determines.

(b)        Award Agreement. Each grant of Restricted Stock Units will be
evidenced by an Award Agreement that specifies the applicable Period of
Restriction, the number of Restricted Stock Units granted, the settlement date,
and such other provisions as the Committee determines.

(c)        Value of Restricted Stock Units. The initial value of a Restricted
Stock Unit will equal the Fair Market Value of a Share on the date of grant;
provided, however, that this requirement will not apply to Awards that are
adjusted pursuant to Section 18.

(d)        Period of Restriction. Except as otherwise provided in subsection (g)
below, or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, an Award of Restricted Stock Units will be subject to
one of the following two (2) Periods of Restriction depending, as the case may
be, upon whether the Award is subject to time-based or performance-based
restrictions:

(i)         Time-Based Period of Restriction: Any Period of Restriction for an
Award of Restricted Stock Units that is based solely on the passage of time will
not be less than 3 years.

(ii)         Performance-Based Period of Restriction: Any Period of Restriction
for an Award of Restricted Stock Units that is based on the achievement of
Performance Measures will not be less than one (1) year, which period may, at
the discretion of the Committee, lapse on a pro-rated, graded, or cliff basis
(as specified in an Award Agreement).

Notwithstanding Section 3(c), the Committee does not have the discretion or
authority to (i) grant any Award of Restricted Stock Units under a Period of
Restriction that is shorter than the minimum Periods of Restriction in this
subsection (d), or (ii) shorten the Period of Restriction of any outstanding
grant of Restricted Stock Units.

 

- 20 -

 


--------------------------------------------------------------------------------



 

 

(e)        Form and Timing of Settlement. Except as otherwise provided in
Section 19 or a Participant’s Award Agreement, settlement and payment of
Restricted Stock Units will be made at a specified settlement date that will not
be earlier than the last day of the Period of Restriction. The Committee, in its
sole discretion as specified in the Award Agreement, may settle earned
Restricted Stock Units by delivery of Shares or by payment in cash of an amount
equal to the Fair Market Value of the Shares on the settlement date (or a
combination thereof).

(f)         Voting Rights. A Participant will not have voting rights or other
rights as a stockholder with respect to the Shares subject to an Award of
Restricted Stock Units granted under the Plan until the time, if at all, when
the Shares are issued to the Participant pursuant to the terms of the applicable
Award Agreement.

(g)        Termination of Employment or Service. Notwithstanding subsection (d)
above:

(i)         With respect to an Award of Restricted Stock Units with a time-based
Period of Restriction, (A) upon termination of a Participant's employment or
service due to death, Disability, or Retirement, the Period of Restriction with
respect to such Restricted Stock Units will lapse immediately, and the
Restricted Stock Units will be settled immediately thereafter, and (B) upon
termination of a Participant's employment or service for any reason other than
death, Disability or Retirement, the Participant will forfeit all of his or her
Restricted Stock Units that are unvested as of the date of termination of
employment or service.

(ii)         With respect to an Award of Restricted Stock Units with a
performance-based Period of Restriction, upon termination of a Participant's
employment or service for any reason, the Participant will forfeit all of his or
her Restricted Stock Units that are unvested as of the date of termination of
employment or service.

11.

Performance Shares.  

(a)        Grant of Performance Shares. Subject to the terms and provisions of
the Plan, Performance Shares may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as the Committee
determines.

(b)        Award Agreement. Each grant of Performance Shares will be evidenced
by an Award Agreement that specifies the applicable Performance Period(s) and
Performance Measure(s), the number of Performance Shares granted, and such other
provisions as the Committee determines; provided, however, that except as
otherwise provided in a Participant’s Award Agreement, upon a termination of
employment or service or pursuant to Section 19 in the event of a Change in
Control or Subsidiary Disposition, in no case will a Performance Period be for a
period of less than one (1) year.

(c)        Value of Performance Shares. The initial value of a Performance Share
will equal the Fair Market Value of a Share on the date of grant; provided,
however, that this restriction will not apply to Awards that are adjusted
pursuant to Section 18.

 

- 21 -

 


--------------------------------------------------------------------------------



 

 

(d)        Form and Timing of Payment. As soon as practicable following the
completion of the Performance Period applicable to outstanding Performance
Shares, the Committee will certify in writing the extent to which the applicable
Performance Measures have been attained and the resulting final value of the
Award earned by the Participant and to be paid upon its settlement. As soon as
practicable following the Committee's determination and certification, payment
will be made to each eligible Participant of the final value of the Performance
Shares. The Committee, in its sole discretion as specified in the Award
Agreement, may pay earned Performance Shares by delivery of Shares or by payment
in cash of an amount equal to the Fair Market Value of the Shares (or a
combination thereof).

(e)        Voting Rights. A Participant will not have voting rights or other
rights as a stockholder with respect to the Shares subject to an Award of
Performance Shares granted under the Plan until the time, if at all, when the
Shares are issued to the Participant pursuant to the terms of the applicable
Award Agreement.

(f)         Termination of Employment or Service. If a Participant terminates
employment or service with the Company for any reason prior to the end of the
Performance Period respecting an Award of Performance Shares, the Participant
will forfeit any and all right to payment under the Performance Shares.

12.

Performance Units.  

(a)        Grant of Performance Units. Subject to the terms and conditions of
the Plan, Performance Units may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as the Committee
determines.

(b)        Award Agreement. Each grant of Performance Units will be evidenced by
an Award Agreement that specifies the number of Performance Units granted, the
Performance Period(s) and Performance Measure(s), and such other provisions as
the Committee determines; provided, however, that except as otherwise provided
in a Participant’s Award Agreement upon a termination of employment or service
or pursuant to Section 19 in the event of a Change in Control or Subsidiary
Disposition, in no case will a Performance Period be for a period of less than
one (1) year.

(c)        Value of Performance Units. The Committee will set Performance
Measure(s) in its discretion that, depending on the extent to which they are
met, will determine the number and/or value of Performance Units that will be
paid to Participants.

(d)        Form and Timing of Payment. As soon as practicable following the
completion of the Performance Period applicable to outstanding Performance
Units, the Committee will certify in writing the extent to which the applicable
Performance Measures have been attained and the resulting final value of the
Award earned by the Participant and to be paid upon its settlement. As soon as
practicable following the Committee's determination and certification, payment
shall be made to each eligible Participant of the final value of the Performance
Units. The Committee, in its sole discretion as specified in the Award
Agreement, may pay earned Performance Units in cash or in Shares that have an
aggregate Fair Market Value equal to the value of the earned Performance Units
(or a combination thereof).

 

- 22 -

 


--------------------------------------------------------------------------------



 

 

(e)        Voting Rights. A Participant will not have voting rights or other
rights as a stockholder with respect to the Shares subject to an Award of
Performance Units granted under the Plan until such time, if at all, as Shares
are issued to the Participant pursuant to the terms of the applicable Award
Agreement.

(f)         Termination of Employment or Service. If a Participant terminates
employment or service with the Company for any reason prior to the end of the
Performance Period respecting an Award of Performance Units, the Participant
will forfeit any and all right to payment under the Performance Units.

13.

Other Stock-Based Awards.  

(a)        Grant. The Committee shall have the right to grant Other Stock-Based
Awards that may include, without limitation, (i) the grant of Shares based on
attainment of Performance Measure(s) established by the Committee, (ii) the
payment of Shares as a bonus or in lieu of cash based on attainment of
Performance Measure(s) established by the Committee, and (iii) the payment of
Shares in lieu of cash under other Company incentive or bonus programs.

(b)        Period of Restriction. Except as otherwise provided in a
Participant’s Award Agreement, upon a termination of employment or service or
pursuant to Section 19 in the event of a Change in Control or Subsidiary
Disposition, Other Stock-Based Awards granted pursuant to this Section 13 will
have a minimum Period of Restriction of three (3) years, which period may, in
the Committee's discretion, lapse on a pro-rated, graded, or cliff basis (as
specified in an Award Agreement); provided, however, that in the Committee’s
discretion, up to five percent (5%) of the Shares available for issuance as
Full-Value Awards under the Plan may have a shorter Period of Restriction, but
in no case less than one (1) year. Notwithstanding the above, an Award of
payment in Shares in lieu of cash under other Company incentive or bonus
programs, or Awards under Section 13(d), will not be subject to the minimum
Period of Restriction limitations described above and will not be applied
against or included when calculating the 5% limitation in the previous sentence.

(c)        Other Company Programs. Notwithstanding subsection (b) above, an
Award that is payable in Shares in lieu of cash under another Company incentive
or bonus program (and not this Plan) will not be subject to any Period of
Restriction.

(d)

Non-Employee Director Retainer and Fees.

(i)         The Committee may, in its discretion, require that payment of a
Non-Employee Director’s regular annual retainer, retainer for Board committee
memberships, retainer for chairperson duties, fees for attendance at Board or
Board committee meetings, or any other retainers or fees payable to a
Non-Employee Director (collectively, "Retainers and Fees") be (A) in cash, (B)
in Shares pursuant to an Other Stock-Based Award, (C) in any combination of cash
and Shares pursuant to an Other Stock-Based Award, or (D) subject to the
election in subsection (d)(ii).

(ii)         If so determined by the Committee pursuant to subsection (d)(i),
each Non-Employee Director may elect to receive an Other Stock-Based Award in
lieu of payment of all or a portion of his or her Retainers and Fees based on
the Fair Market

 

- 23 -

 


--------------------------------------------------------------------------------



 

Value of the Shares on the date any such Retainer or Fee would otherwise be
paid. In the event that the Committee determines to permit Non-Employee
Directors to make such elections, the Committee shall have full, final and
discretionary authority to establish rules, procedures and conditions related to
such elections.

(iii)        Other Stock-Based Awards granted under this Section 13(d) will not
be subject to any Period of Restriction, but will otherwise be subject to the
Plan's terms generally applicable to Non-Employee Directors or Participants
(excluding provisions that apply only to Employees).

(e)        Payment of Other Stock-Based Awards. Subject to Section 13(b),
payment under or settlement of any such Awards will be made in such manner and
at such times as the Committee determines. The Committee may provide that
settlement of Other Stock-Based Awards will be deferred, on a mandatory basis or
at the election of the Participant, pursuant to a deferred compensation plan
designed to comply with Code Section 409A.

(f)         Termination of Employment or Service. The Committee will determine
the extent to which the Participant will have the right to receive Other
Stock-Based Awards following termination of the Participant’s employment or
service or, if the Participant is a Non-Employee Director, service with the
Company and its Subsidiaries. Those provisions will be determined in the sole
discretion of the Committee, may be included in an agreement entered into with
each Participant, but need not be uniform among all Other Stock-Based Awards,
and may reflect distinctions based on the reasons for termination of employment
or service.

14.

Performance-Based Exception.  

(a)        The Committee may specify that the attainment of one or more
Performance Measures will determine the degree of granting, vesting or payout
with respect to Awards that the Committee intends will qualify for the
Performance-Based Exception. The Committee may establish Performance Measures,
in its discretion, on a corporate-wide basis or with respect to one or more
business units, divisions, subsidiaries, business segments, functions, salary
grade level, or position, and in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies.

(b)        Unless otherwise determined by the Committee, measurement of
Performance Measures will exclude the impact of charges for restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
items, as well as the cumulative effects of tax or accounting changes, each as
determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis, or other filings with the SEC.

(c)        Performance Measures may differ for Awards granted to any one
Participant or to different Participants.

(d)        Achievement of Performance Measures in respect of Awards intended to
qualify under the Performance-Based Exception will be measured over a
Performance Period

 

- 24 -

 


--------------------------------------------------------------------------------



 

specified in the Award Agreement, and the goals will be established not later
than 90 days after the beginning of the Performance Period or, if less than
90 days, the number of days that is equal to 25% of the relevant Performance
Period applicable to the Award.

(e)        The Committee will have the discretion to adjust the determinations
of the degree of attainment of the pre-established Performance Measures;
provided, however, that Awards that are designed to qualify for the
Performance-Based Exception may not be adjusted upward (the Committee may, in
its discretion, adjust the Awards downward).

15.

Transferability of Awards; Beneficiaries.

(a)        Awards Not Transferable. Except as provided in this Section 15,
Awards under the Plan will not be assignable or transferable by the Participant,
except by will or by the laws of descent and distribution, and will not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge.
During the lifetime of a Participant, an Award will be exercised only by the
Participant or the Participant's guardian or legal representative.

(b)        Death of Participant. Notwithstanding subsection (a), the Committee
may provide in an Award Agreement that the Participant has the right to
designate a beneficiary or beneficiaries who will be entitled to any rights,
payments, or other benefits of the Award following the Participant's death. In
the event of the Participant's death, the Participant's beneficiary may exercise
the Award, to the extent the Award Agreement permits, in the same manner and to
the same extent that the Participant could have exercised the Award on the date
of his of her death.

(c)        Designation of Beneficiary. If an Award Agreement provides that a
Participant has the right to designate a beneficiary or beneficiaries, the
Participant must designate his or her beneficiary or beneficiaries in the manner
the Committee prescribes in the Award Agreement.

(d)        Failure to Designate a Beneficiary. If a Participant's Award
Agreement allows the Participant to designate a beneficiary or beneficiaries of
the Award, and the Participant dies without a beneficiary designation valid
under subsection (c), the Award may be exercised, within the limits of
subsection (b), by the legatee of the Award under the Participant's will, by the
Participant's estate in accordance with the Participant's will, or the laws of
descent and distribution.

16.

Taxes.

Prior to the delivery of any Shares or cash pursuant to an Award, the Company
has the right and power to deduct or withhold, or require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable tax
withholding requirements. The Company may permit or require a Participant to
satisfy all or part of the tax withholding obligations in connection with an
Award by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares already owned for a period of at least six
(6) months (or such longer or shorter period as may be required to avoid a
charge to earnings for financial accounting purposes), in each case having a
value equal to the amount to be withheld, which shall not exceed the amount
determined by the applicable minimum statutory tax withholding rate (or such
other rate as will not result in a negative accounting impact). For these
purposes, the value of the Shares to be withheld or

 

- 25 -

 


--------------------------------------------------------------------------------



 

delivered will be equal to the Fair Market Value as of the date that the taxes
are required to be withheld.

17.

Conditions Upon Issuance of Shares.  

(a)        Shares will not be issued pursuant to the exercise or settlement of
an Award, unless the exercise of the Award and the issuance and delivery of the
Shares pursuant thereto will comply with Applicable Law.

(b)        As a condition to the exercise or settlement of an Award, the Company
may require the person exercising the Award to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute the Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Law.

18.

Adjustments Upon Changes in Capitalization.

In the event of any merger, reorganization, consolidation, recapitalization,
liquidation, stock dividend, split-up, spin-off, stock split, reverse stock
split, share combination, share exchange, or any change in the corporate
structure affecting the Shares, or in the event of payment of a divided or
distribution to the stockholders of the Company in a form other than Shares
(excepting normal cash dividends) or other corporate event that has a material
effect on the Fair Market Value of the Shares, such adjustment will be made in
the number and kind of Shares that may be delivered under the Plan, the
individual limits set forth in Section 4(c), and, with respect to outstanding
Awards, in the number and kind of Shares subject to outstanding Awards, the
Exercise Price, grant price or other price of Shares subject to outstanding
Awards, any performance conditions relating to Shares, the market price of
Shares, or per-Share results, and other terms and conditions of outstanding
Awards, as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights; provided,
however, that, unless otherwise determined by the Committee, the number of
Shares subject to any Award will always be rounded down to a whole number.
Adjustments made by the Committee pursuant to this Section 18 will be final,
binding, and conclusive.

 

19.

Change in Control, Cash-Out and Termination of Underwater Options/SARs, and
Subsidiary Disposition.

(a)        Change in Control. Except as otherwise provided in a Participant’s
Award Agreement, upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under Applicable Law, or by the rules and regulations of
any governing governmental agencies or national securities exchanges:

(i)         any and all outstanding Options and SARs granted under the Plan with
time-based vesting provisions will become immediately exercisable;

(ii)         any Period of Restriction or other restriction imposed on
Restricted Stock, Restricted Stock Units, and Other Stock-Based Awards with
time-based vesting provisions will lapse; and

(iii)        any and all Performance Shares, Performance Units and other Awards
(if performance-based) will vest on a pro rata monthly basis, including full
credit for

 

- 26 -

 


--------------------------------------------------------------------------------



 

partial months elapsed, and will be paid (A) based on the level of performance
achieved as of the date of the Change in Control, if determinable, or (B) at the
target level, if not determinable. The amount of the vested Award may be
computed under the following formula: total Award number of Shares times (number
of full months elapsed in shortest possible vesting period divided by number of
full months in shortest possible vesting period) times percent performance level
achieved immediately prior to the effective date of the Change in Control.

(b)        Cash-Out and Termination of Underwater Options/SARs. The Committee
may, in its sole discretion, determine that (i) all outstanding Options and SARs
will be terminated upon the occurrence of a Change in Control and that each
Participant will receive, with respect to each Share subject to the Options or
SARs, an amount in cash equal to the excess of the consideration payable with
respect to one Share in connection with the Change in Control over the Option
Exercise Price or the SAR grant price; and (ii) Options and SARs outstanding as
of the date of the Change in Control may be cancelled and terminated without
payment if the consideration payable with respect to one Share in connection
with the Change in Control is less than the Option Exercise Price or the SAR
grant price.

(c)        Subsidiary Disposition. The Committee will have the authority,
exercisable either in advance of any actual or anticipated Subsidiary
Disposition or at the time of an actual Subsidiary Disposition and either at the
time of the grant of an Award or at any time while an Award remains outstanding,
to provide for the automatic full vesting and exercisability of one or more
outstanding unvested Awards under the Plan and the termination of restrictions
on transfer and repurchase or forfeiture rights on the Awards, in connection
with a Subsidiary Disposition, but only with respect to those Participants who
are at the time engaged primarily in Continuous Service with the Subsidiary
involved in the Subsidiary Disposition. The Committee also will have the
authority to condition any such Award vesting and exercisability or release from
limitations upon the subsequent termination of the affected Participant’s
Continuous Service with that Subsidiary within a specified period following the
effective date of the Subsidiary Disposition. The Committee may provide that any
Awards so vested or released from limitations in connection with a Subsidiary
Disposition, will remain fully exercisable until the expiration or sooner
termination of the Award.

20.

Amendment, Suspension or Termination of the Plan.  

(a)        Amendment, Modification and Termination. The Board may at any time
and from time to time, alter, amend, suspend or terminate the Plan in whole or
in part; provided, however, that no amendment that requires stockholder
approval, as described in subsection (b) below, will be effective unless the
amendment is approved by the requisite vote of stockholders of the Company
entitled to vote thereon within the applicable time period.

(b)        Amendments Requiring Stockholder Approval. The Board will seek
stockholder approval of any amendment the Board determines would constitute a
material amendment within the meaning of applicable rules of the New York Stock
Exchange, and such an amendment will become effective only upon its approval by
the Company's stockholders. Except for adjustments made pursuant to Section 18,
plan amendments that require stockholder approval include, without limitation,
any amendment that would (i) increase the maximum number of Shares for which
Awards may be granted under the Plan;

 

- 27 -

 


--------------------------------------------------------------------------------



 

(ii) reduce the Exercise Price of outstanding Options or the grant price of
outstanding SARs; (iii) allow a Participant to surrender to the Company any
outstanding Options or outstanding SARs as consideration for the grant of new
Options or SARs with a lower Exercise Price or grant price; (iv) extend the term
of the Plan or the maximum term of Options granted under the Plan; or (v) change
the class of persons eligible for grants of Awards under the Plan.

(c)        Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 18) affecting the Company or the financial statements of the Company or
of changes in Applicable Law, regulations, or accounting principles, whenever
the Committee determines that such adjustments are appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan. With respect to any Awards intended to comply
with the Performance-Based Exception, unless otherwise determined by the
Committee, any such exception will be specified at such times and in such manner
as will not cause such Awards to fail to qualify under the Performance-Based
Exception.

(d)        Awards Previously Granted. No termination, amendment or modification
of the Plan or of any Award will adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding the Award, unless the termination, modification or amendment is required
by Applicable Law and except as otherwise provided under the Plan.

(e)        Compliance with the Performance-Based Exception. If an Award is
intended comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
maintain eligibility for the Performance-Based Exception. If changes are made to
Code Section 162(m) to permit greater flexibility with respect to any Award or
Awards available under the Plan, the Committee may, subject to this Section 20,
make any adjustments to the Plan or Award Agreements it deems appropriate.

21.

Reservation of Shares.  

(a)        The Company, during the term of the Plan, will at all times reserve
and keep available a number of Shares sufficient to satisfy the Plan's
requirements. Shares issued under the Plan may be either authorized but unissued
Shares, or Shares held in the Company's treasury.

(b)        The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, will
relieve the Company of any liability in respect of the failure to issue or sell
the Shares as to which the requisite authority is not obtained.

22.

Rights of Participants.  

(a)        Continued Service. The Plan will not confer upon any Participant any
right to continue employment or service with the Company, nor will it interfere
in any way with his

 

- 28 -

 


--------------------------------------------------------------------------------



 

or her right or the Company’s right to terminate a Participant's employment or
service at any time, with or without cause.

(b)        Participant. No Employee or Non-Employee Director will have the right
to be selected to receive an Award under the Plan, or, having been so selected,
to be selected to receive future Awards.

23.

Successors.

All obligations of the Company under the Plan and with respect to Awards will be
binding on any successor to the Company, whether the existence of the successor
is the result of a direct or indirect purchase, merger, consolidation, or other
event, or a sale or disposition of all or substantially all of the business
and/or assets of the Company, and references to the “Company” in the Plan and in
any Award Agreements will be deemed to refer to such successors.

 

24.

Legal Construction.  

(a)        Gender, Number and References. Except where otherwise indicated by
the context, any masculine term used in the Plan also will include the feminine,
the plural will include the singular, and the singular will include the plural.
Any reference in the Plan to a Section of the Plan either in the Plan or any
Award Agreement or to an act or code or rule or regulation will be deemed to
refer to that Section of the Plan, act, code, rule or regulation, as may be
amended from time to time, or to any successor Section of the Plan, act, code,
rule or regulation.

(b)        Severability. In the event any provision of the Plan is held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.

(c)        Requirements of Law. The granting of Awards and the issuance of
Shares or cash under the Plan will be subject to all Applicable Law and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

(d)        Governing Law. To the extent not preempted by federal law, the Plan
and all Award Agreements under the Plan will be construed in accordance with and
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.

(e)        Non-Exclusive Plan. Neither the adoption of the Plan by the Board nor
its submission to the Company's stockholders for approval will be construed as
creating any limitations on the power of the Board or a committee of the Board
to adopt any other incentive arrangements it may deem desirable.

(f)         Code Section 409A Compliance. To the extent applicable, it is
intended that this Plan and any Awards granted hereunder comply with the
requirements of Code Section 409A and any related regulations or other guidance
promulgated with respect to that section by the U.S. Department of the Treasury
or the Internal Revenue Service. Any provision that would cause the Plan or any
Award granted under the Plan to fail to satisfy

 

- 29 -

 


--------------------------------------------------------------------------------



 

Code Section 409A will have no force or effect until amended to comply with Code
Section 409A, which amendment may be retroactive to the extent permitted by Code
Section 409A.

25.

Prior Plans.

Following the Effective Date, no additional awards will be made under the
Company's 1997 Incentive Stock Plan or its 1999 Outside Directors Stock Option
Plan.

 

 

 

- 30 -

 

 

 